 Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 1 of 7 PageID #: 487

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


TERRANCE LUTREK ANDERSON,                       )
                                                )
                   Petitioner,                  )
                                                )
            vs.                                 )          Case No. 1:19-CV-00014 JAR
                                                )          CAPITAL CASE
RICHARD JENNINGS,                               )
                                                )
                   Respondent.                  )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s Motion for Stay and Abeyance of Habeas

Corpus Proceedings Pending Exhaustion of State Remedies. (Doc. No. 18). The motion is fully

briefed and ready for disposition.

       Background

       After a jury trial in 2001, Petitioner was convicted of two counts of first-degree murder,

and sentenced to death on one count and life without probation or parole on the other. The

Missouri Supreme Court affirmed the convictions and sentences. State v. Anderson, 79 S.W.3d

420 (Mo. 2002). Thereafter, Petitioner filed a motion for post-conviction relief pursuant to Rule

29.15. Following an evidentiary hearing, Petitioner’s motion was denied. Petitioner appealed and

the Missouri Supreme Court reversed the death sentence and remanded for a new penalty phase

trial. Anderson v. State, 196 S.W.3d 28 (Mo. 2006). On remand, Petitioner was again sentenced to

death. Petitioner appealed and the Missouri Supreme Court affirmed. State v. Anderson, 306

S.W.3d 529 (Mo. 2010). The circuit court denied Petitioner’s pro se post-conviction motion to

disqualify the post-conviction judge and motion alleging ineffective assistance of counsel.

Petitioner appealed and the Missouri Supreme Court reversed and remanded, holding that recusal

of the judge was required. Anderson v. State, 402 S.W.3d 86 (Mo. 2013). On remand the circuit

                                              1
 Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 2 of 7 PageID #: 488

court denied relief. Petitioner appealed and the Missouri Supreme Court affirmed. Anderson v.

State, 564 S.W.3d 592 (Mo. 2018), reh’g denied (Jan. 29, 2019).

       On January 25, 2019, the Office of the Federal Public Defender for the Western District of

Missouri’s Capital Habeas Unit moved for appointment of counsel on behalf of Petitioner for the

filing of a federal habeas corpus petition. (Doc. Nos. 1, 2, 3). On March 5, 2019, this Court

appointed the Capital Habeas Unit of the Office of the Federal Public Defender for the Western

District of Missouri and the Capital Habeas Unit of the Federal Community Defender Office for

the Eastern District of Pennsylvania to represent Petitioner in this action. (Doc. Nos. 4, 9). On

January 29, 2020, Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2254, raising nineteen claims for relief. (Doc. No. 17).

       On March 4, 2020, Petitioner filed the instant motion, requesting the Court stay this action

so that he can return to state court to exhaust claims of jury misconduct set forth in Claim 10 of his

habeas petition based on newly obtained evidence. Specifically, Petitioner asserts that his current

counsel’s recent investigation has revealed that: (1) at the original trial, the jurors prematurely

deliberated and were subject to outside influence from an alternate juror (Doc. No. 17 at 49); (2) at

resentencing, Juror Poole failed to disclose critical information regarding potential bias, namely

that she was the victim of a violent crime and that her next-door neighbor was a niece of the

victims (id. at 50); and (3) the trial court’s improper communication with Juror Poole during

resentencing caused her to change her vote to a death sentence (id. at 51).

       Legal standard

       Federal courts may not grant a writ of habeas corpus brought by a person in custody

pursuant to a state court judgment unless “the applicant has exhausted the remedies available in the

courts of the State.” 28 U.S.C. § 2254(b)(1)(A). The exhaustion requirement is grounded in

principles of comity as it gives states the first opportunity to correct alleged violations of a


                                                 2
  Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 3 of 7 PageID #: 489

prisoner’s federal rights. Coleman v. Thompson, 501 U.S. 722, 731 (1991). In Rose v. Lundy, 455

U.S. 509 (1982), the Supreme Court held that for reasons of comity and federalism, district courts

may not adjudicate “mixed” petitions, i.e., petitions containing exhausted and unexhausted claims.

However, a district court may stay a mixed petition to allow a petitioner to exhaust his claims in

state court without running afoul of the one-year statute of limitations period for receiving federal

habeas review imposed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Rhines v. Weber, 544 U.S. 269, 273–75 (2005). “Because granting a stay effectively

excuses a petitioner’s failure to present his claims first to the state courts,” stay and abeyance is

only appropriate when the district court determines that: (1) the petitioner has good cause for his

failure to exhaust his claims; (2) the unexhausted claims are potentially meritorious; and (3) there

is no indication that the petitioner intentionally engaged in dilatory tactics. Id. at 277-78.

        Arguments of the parties

        In support of his motion, Petitioner first asserts he has good cause for failing to raise his

claims of juror misconduct in state court because he had no reason to investigate or present them

earlier. The claims at issue arose from juror interviews conducted by Petitioner’s current counsel;

neither the trial judge nor the jurors revealed this information during voir dire or any other stage of

the proceedings. Thus, he argues, the claims were concealed from him for reasons “external to the

defense,” and impeded his efforts to comply with state procedural rules. (Doc. No. 18-1 at 3-4)

(citing State ex rel Taylor v. Moore, 136 S.W.3d 799, 801 (Mo. banc 2004)). Alternatively,

Petitioner contends his state post-conviction counsel’s failure to investigate these jury issues

constitutes good cause for a stay. (Id. at 4-5). Second, Petitioner argues that permitting him to

return to state court is not “plainly meritless” (id. at 5-6), and that Missouri state habeas is still an

available remedy (id. at 7-8). Lastly, Petitioner asserts that his failure to exhaust was not for

purposes of delay since the factual bases for his claims were previously concealed. (Id. at 9).


                                                  3
    Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 4 of 7 PageID #: 490

          Respondent argues that Petitioner is not entitled to a stay because his failure to raise his

claims in his Rule 29.15 motion procedurally defaults those claims in state habeas, which meets

the technical requirements for exhaustion. (Doc. No. 20 at 3-5) (citing Coleman, 501 U.S. at 732).

Respondent further argues that Petitioner cannot demonstrate adequate cause to excuse his state

court default, and prejudice from the failure. Petitioner blames his post-conviction relief counsel’s

failure to investigate juror misconduct for the failure to raise and exhaust his claims in state court;

however, Missouri courts have uniformly held that claims of post-conviction counsel’s ineffective

assistance are “categorically unreviewable.” (Doc. No. 20 at 6) (citing Gehrke v. State, 280

S.W.3d 54, 58 (Mo. 2009); Barton v. State, 486 S.W.3d 332 (Mo. 2016)). Moreover, the factual

predicate for Petitioner’s claims was reasonably discoverable simply by interviewing jurors. (Id. at

7). Lastly, Respondent argues that Petitioner cannot show manifest injustice, because his claims of

juror misconduct do not meet the standard of gateway innocence. (Id. at 8).

          Petitioner replies that Missouri courts can and do review otherwise procedurally defaulted

claims in state habeas proceedings when there is an “objective factor external to the defense” that

“impeded” the petitioner’s ability to comply with the procedural rules. (Doc. No. 23 at 2-3) (citing,

inter alia, State ex rel. Koster v. McElwain, 340 S.W.3d 221 (Mo. Ct. App. 2011) and State ex rel.

Winfield v. Roper, 292 S.W.3d 909 (Mo. banc 2009)). Petitioner asserts that in this case, the jurors

or the trial court concealed the alleged jury misconduct from him. In surreply 1, Respondent argues

that Petitioner is not entitled to a stay because his claims are defaulted in state habeas, and any

return to state court would be futile. (Doc. No. 25).

          Discussion

          Under Rhines, the Court must first determine whether good cause exists for Petitioner’s

failure to exhaust. Rhines, 544 U.S. at 277-78. “Cause in this regimen means that the petitioner’s


1
    The Court granted Respondent the option of filing a surreply to Petitioner’s reply. (Doc. No. 24).

                                                     4
  Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 5 of 7 PageID #: 491

procedural default was caused by something external to the defense, i.e., something for which the

petitioner is not responsible. McArthur v. Bowersox, No. 4:14-CV-1660-SPM, 2016 WL 866040,

at *3 (E.D. Mar. 7, 2016). Petitioner asserts he had no reason to investigate or present his claims of

juror misconduct earlier because neither the trial judge nor the jurors themselves disclosed the

factual basis of the claims. Regardless, this information was always available to Petitioner and his

counsel at the time of his direct appeal and Rule 29.15 motion simply by interviewing jurors. See

Zeitvogel v. Delo, 84 F.3d 276, 279-80 (8th Cir. 1996) (Lack of production of information is not

“cause” excusing procedural default if the information was “reasonably available through other

means.”). Counsel can always attempt to talk to jurors following a trial and frequently do so. Thus,

Petitioner has failed to show cause for procedurally defaulting his claims of jury misconduct in

state court.

        Additionally, in order to grant a Rhines stay, the Court must make a finding that the claim

or claims a petitioner is seeking to exhaust are not “plainly meritless.” Rhines, 544 U.S. at 277-78.

One of the alleged incidents of jury misconduct concerns premature deliberations and is based on

the statement of an alternate juror, Wanda Grim, that the jurors discussed the verdict and decided

on Petitioner’s guilt. To protect a defendant’s Sixth Amendment right to a fair trial, a jury must

refrain from premature deliberations in a criminal case. United States v. Axsom, 761 F.3d 895, 899

(8th Cir. 2014) (citing United States v. Gianakos, 415 F.3d 912, 921 (8th Cir. 2005)). “[W]here the

district court instructs a jury to refrain from premature deliberation ... and the jury nonetheless

discusses the case before the close of trial, that premature deliberation may constitute juror

misconduct.” United States v. Sabhnani, 529 F. Supp. 2d 384, 390-91 (E.D.N.Y. 2008), aff’d, 599

F.3d 215 (2d Cir. 2010) (citations omitted). However, the general presumption is that jurors

remain true to their oath and conscientiously observe the trial court’s instructions. Id. Moreover,

“intra-jury communications pose a less serious threat to a defendant’s right to an impartial trial


                                                 5
  Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 6 of 7 PageID #: 492

than do extra-jury influences, and therefore district courts are entitled to even greater deference in

their responses to them than in responses to outside influences.” Id. at 391 (citing United States v.

Bertoli, 40 F.3d 1384, 1394 (3d Cir. 1994)). Even assuming the jury did discuss the case with one

another before deliberating, nothing in Grim’s statement indicates that any pre-deliberation that

might have occurred was prejudicial. These were clearly intra-jury communications, and the mere

presence of an alternate juror is not colorable evidence of outside influence.

        With regard to Petitioner’s allegation that Juror Poole failed to disclose her potential bias,

there is nothing in the record to show that she intentionally concealed information or that she even

knew that her next-door neighbor was a niece of the victims. The courts presume that a prospective

juror is impartial, Moran v. Clarke, 443 F.3d 646, 650 (8th Cir. 2006), and Petitioner has submitted

no evidence to counter that presumption. Petitioner also references “improper communication”

between the trial court and Juror Poole that caused her to change her vote to a death sentence;

however, there is no evidence in the record of what was actually discussed. In any event, none of

this is newly discovered evidence and was always available to Petitioner and his counsel by

interviewing the jurors. Petitioner cannot show prejudice necessary to overcome procedural

default since there is no evidence suggesting the juror misconduct, if proven, would have affected

the verdict in his case.

        To the extent Petitioner contends his trial and post-conviction counsel were ineffective for

failing to investigate juror misconduct, such claims are not cognizable. Missouri courts have

consistently refused to recognize a right to effective assistance of post-conviction counsel, stating

such claims are “categorically unreviewable.” Gehrke v. State, 280 S.W.3d 54, 58 (Mo. 2009)

(quoting Hutchison v. State, 150 S.W.3d 292, 303 (Mo. 2004)); Barton v. State, 486 S.W.3d 332

(Mo. 2016). Missouri courts also have not extended Martinez v. Ryan, 566 U.S. 1 (2012) to state

habeas corpus. Martin v. State, 386 S.W.3d 179, 185-86 (Mo. Ct. App. 2012); Bain v. State, 407


                                                 6
 Case: 1:19-cv-00014-JAR Doc. #: 26 Filed: 07/14/20 Page: 7 of 7 PageID #: 493

S.W.3d 144, 148 n. 2 (Mo. Ct. App. 2013). Thus, it would be futile for Petitioner to return to state

court since he has no available state court remedy. Armstrong v. Iowa, 418 F.3d 924, 926-27 (8th

Cir. 2005).

       For these reasons,

       IT IS HEREBY ORDERED that Petitioner’s Motion for Stay and Abeyance of Habeas

Corpus Proceedings Pending Exhaustion of State Remedies [18] is DENIED.

       The Court will set a scheduling conference with counsel by separate Order.



Dated this 14th day of July, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                7
